Curiam. Appellant Michael Lowry, by and through his attorney, Meredith Wineland, has filed a motion for rule on clerk. Ms. Wineland admits responsibility for failing to timely file the record due to a mistake on her part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979)(per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.